Citation Nr: 1028791	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-30 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a compensable rating for gunshot wound (GSW) 
to the left lower extremity with injury to Muscle Group (MG) XIV.

2.  Entitlement to a rating greater than 30 percent for GSW to 
the left lower extremity with orthopedic residuals of fractured 
left lateral femoral condyle and proximal tibia as well as 
arthritis of the left knee.

3.  Entitlement to a compensable rating for GSW residuals of 
fractured right tibia and fibula.

4.  Entitlement to an initial rating greater than 10 percent for 
posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating greater than 10 percent for 
tinnitus.

6.  Entitlement to a compensable rating for bilateral hearing 
loss.

7.  Entitlement to service connection for arthritis of the back.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to August 
1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2010, the Veteran appeared and testified before the 
undersigned Veterans Law Judge at a Travel Board hearing held in 
Boston, MA.  The hearing transcript is associated with the claims 
folder.

As addressed more fully below, the Board has rephrased the issues 
certified for appeal to better reflect the claims on appeal.

The record reasonably raises issues of entitlement to 
service connection for right knee disability as secondary 
to service-connected disability, entitlement to service 
connection for right ankle disability as secondary to 
service-connected disability and entitlement to an 
increased rating for osteomyelitis of the left knee.  

Furthermore, the Veteran has argued that his GSW injury of 
the left buttock should be separately rated for: (a) 
injury to MG 5317; (b) symptomatic scarring; and (c) 
lumbosacral strain.  

These issues have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ or RO).  As the Board does not 
have jurisdiction over these claims, they are referred to 
the AOJ for appropriate action.

The issues of entitlement to a higher initial rating for PTSD, 
entitlement to a compensable rating for GSW residuals of 
fractured right tibia and fibula, and entitlement to service 
connection for arthritis of the back are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's injury to MG XIV 
has more nearly approximated the criteria for a severe muscle 
injury.

2.  As the Veteran's combined 60 percent rating for disability 
involving the lower 1/3 of his left lower extremity is the 
maximum assignable schedular rating, no further compensation is 
warranted for any orthopedic or scarring characteristics 
involving the left lower extremity.

3.  The Veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under Diagnostic 
Code (DC) 6260.  

4.  The Veteran's hearing loss is manifested by an average 
puretone threshold of 43 decibels in the right ear and 39 
decibels in the left ear with speech discrimination scores of 90 
percent bilaterally.
CONCLUSION OF LAW

1.  The criteria for the maximum 40 percent schedular rating for 
GSW to the left lower extremity with injury to MG XIV have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.56, 4.73 DC 5314 (2009).

2.  The criteria for entitlement to a rating greater than 30 
percent for GSW to the left lower extremity with orthopedic 
residuals of fractured left lateral femoral condyle and proximal 
tibia as well as arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.68, 4.71a, 
DC 5162 (2009).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §4.87, DC 6260 (2009); 
Smith v. Nicholson, 452 F.3d 1344 (Fed. Cir. 2006).

4.  The criteria for entitlement to an initial compensable rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 
4.10, 4.85 DC 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may 
also be assigned for separate periods of time based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is on 
the evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The assignment of a particular DC is "completely dependent on 
the facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the Veteran's 
relevant medical history, his/her current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

GSW injury to the left lower extremity

The Veteran's available service treatment records (STRs) reflect 
that he incurred multiple GSWs to the left lower extremity 
resulting in fracture of the left lateral femoral condyle and 
proximal tibia.  He later developed osteomyelitis.  The Veteran 
also had a scarred area involving the distal 1/3 of the lateral 
aspect of the left thigh, the lateral aspect of the femoral 
condyle and tibial plateau, and the proximal tibial metaphysis.  
Furthermore, there was loss of vastus medialis as well as some 
defect in bony substance of the lateral femoral condyle up to the 
articular surface and of the proximal lateral tibial metaphysis.  
The left knee demonstrated range of motion from 0 to 95 degrees 
with severe and symptomatic crepitus.  The left knee was found to 
have some destruction of lateral ligament integrity with 
approximately 5 mms. of opening of the joint surfaces laterally 
accompanied by crepitus and pain.  

X-ray examination revealed a missile present in the junction of 
the mid proximal 1/3 of the left thigh posteriorly without any 
damage, destruction of the lateral aspect of the femoral condyle 
and proximal tibial metaphysis at the knee level, and some 
sclerosis with probably narrowing of the knee joint laterally.

In pertinent part, a July 1967 Physical Evaluation Board (PEB) 
proceeding resulted in diagnoses of "Fracture, left lateral 
femoral condyle and proximal tibia, no artery or nerve 
involvement, #8272/892" with secondary "Instability of left 
knee."  The PEB found that the Veteran's disability was ratable 
as 40 percent disabling under DC 5256, which represented 
ankylosis of the knee in flexion between 10 and 20 degrees.

A September 1972 PEB evaluation provided diagnoses of traumatic 
arthritis of the left knee, partial ankylosis, and mild 
ligamentous instability of the lateral and collateral ligaments.  
The Veteran primarily described significant pain in the lateral 
aspect of the left knee aggravated by physical activity.  
Physical examination was significant for disfiguring scars over 
the distal femur and proximal tibia on the lateral aspect of the 
knee, range of motion from 5 to 90 degrees at which point there 
was a solid bony block, a deep sinus on the lateral aspect of the 
proximal tibia, a mild amount of collateral ligament instability 
on varus stress, and painless crepitance.  X-ray examination 
revealed irregular ossification and cyst formation involving the 
lateral femoral condyle and tibial plateau, marked irregularity 
of joint surfaces, osteophytic spur formation on the medial and 
lateral femoral condyle, irregularity of the articular surface of 
the patella, and retained metallic fragments with a bullet in the 
left thigh with no surrounding soft tissue or bony reaction.

A June 1978 VA examination report included the Veteran's report 
of an inability to stand for long periods of time due to left 
knee pain.  Examination was significant for an extensive scar 
down the lateral aspect of the left leg running from the mid-
thigh to the upper 3rd of the lower leg, bulging of the thymus 
muscle under the scar, and deformity of the region of the knee 
and upper calf due to loss of tissue.  Left knee flexion was 
limited to 90 degrees.

A November 1978 VA examination report included the Veteran's 
report of an inability to flex his left knee, occasional left 
knee weakness, loss of sensation over his scar areas, and 
occasional loss of strength.  The VA examiner described a rather 
extensive scar over the lateral aspect of the left knee extending 
approximately from the distal femur distally below the greater 
tuberosity of the left tibia with "remarked loss of tissue mass, 
hyperesthesia over the area."  The left knee could not flex 
beyond 100 degrees or perform a deep knee bend.

The Veteran underwent VA examination in January 2006.  This 
examination report described left knee motion from 0 to 110 
degrees with locking, pain and crepitus, slight instability of 
the anterior and posterior cruciate ligaments, moderate 
instability of the medical and collateral ligaments, and slight 
instability of the medial and lateral meniscus.  The examiner did 
not address any potential muscle injuries. 

An April 2010 private examination report included the Veteran's 
report of left knee pain with recurrent give-way, limping and 
difficulty getting out of a chair.  

Examination of the left lower extremity was significant for trace 
effusion, moderate valgus, lateral joint line tenderness, a 
"massive" soft tissue defect in the area of the left knee 
measuring 10 x 4 inches, and stable ligaments.  X-ray examination 
was interpreted as showing catastrophic post-traumatic arthritis.

In this case, the RO has essentially evaluated the Veteran's 
residuals of fracture of the left lateral femoral condyle and 
proximal tibia as 30 percent disabling under DC 5255, which 
represents malunion of the femur with marked knee or hip 
disability.  38 C.F.R. § 4.71a, DC 5255.  The criteria of DC 5255 
do not identify which "symptoms" are contemplated in a marked 
knee disability.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 
38 C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, contrary 
to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

The record in this case clearly reflects that the Veteran's GSW 
injury to the left lower extremity involved an injury to the 
vastus medialis, which is evaluated as part of MG XIV under DC 
5314, the anterior thigh group.  These muscles include the (1) 
sartorius; (2), rectus femoris; (3) vastus extremis; (4) vastus 
intermedius; (5) vastus internus; and (6) tensor vaginae femoris.  
The functions affected include extension of knee (2, 3, 4, 5); 
simultaneous flexion of hip and flexion of knee (1); tension of 
fascia lata and iliotibial (Massiat's) band, acting with XVII (1) 
in postural support of body (6); and acting with hamstrings in 
synchronizing hip and knee (1, 2).  38 C.F.R. § 4.73, DC 5314.

Under DC 5314, a noncompensable rating is warranted for slight 
muscle disability, a 10 percent rating is warranted for moderate 
muscle disability, a 30 percent rating is warranted for 
moderately severe muscle disability, and a 40 percent rating is 
warranted for severe muscle disability.  Id.

A June 1978 VA examination report also described loss of tissue 
in the Veteran's left upper calf without any further elaboration.  
Thus, there is a potential injury to MG XI.  The criteria for DC 
5311 evaluate injury to MG XI, the posterior and lateral crural 
muscles, and muscles of the calf which include (1) the triceps 
surae (gastrocnemius and soleus), (2) the tibialis posterior, (3) 
the peroneus longus, (4) the flexor hallucis longus, (5) the 
flexor digitorum longus and (6) the popliteus.  The functions 
affected involved propulsion, plantar flexion of foot, 
stabilizing arch, flexion of toes and flexion of knee.  38 C.F.R. 
§ 4.73, DC 5311.

Under DC 5311, a noncompensable rating is assigned for slight 
muscle disability, a 10 percent rating is warranted for moderate 
muscle disability, a 20 percent rating is warranted for 
moderately severe muscle disability, and a 30 percent rating is 
warranted for severe muscle disability.  Id.

A review of the record reveals that the Veteran's left thigh 
muscle wound is currently manifested by visible loss of muscle, 
described as "remarked" by a VA examiner and  "massive" by a 
recent private examiner.  X-ray examination demonstrates retained 
metallic fragments as well as a bullet in the left thigh.  

At his hearing in May 2010, the Veteran testified to extreme 
difficulty with walking due to left lower extremity pain.  He 
described recurrent episodes of left knee extreme weakness, give-
way, instability and loss of motion.  The Veteran estimated 12 to 
15 falling episodes per year.

On the facts of this case, the Board finds that the Veteran 
manifests disability of MG XIV separate and distinct from those 
symptoms contemplated by the 30 percent schedular rating assigned 
under DC 5255.  Given the retained bullet and metallic fragments, 
the history of bone fracture and osteomyelitis, the obvious loss 
of muscle resulting from the GSW, and the currently reported 
symptoms of muscle weakness, fatigue and lack of endurance, the 
Board finds that the Veteran's injury to MG XIV more nearly 
approximates the criteria for severe muscle injury under DC 5314, 
particularly given the potential compensable injury to MG XI.  
See 38 C.F.R. § 4.55(e) (with compensable muscle group injuries 
which are in the same anatomical region but do not act on the 
same joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups).

As such, the Board finds that, in addition to the 30 percent 
rating under DC 5255 assigned by the RO, the Veteran is entitled 
to a separate 40 percent rating for injury to MG XIV under DC 
5314.  This results in a combined 60 percent disability rating.  

Notably, the rating code does not permit the Board to award any 
further compensation as it would violate the amputation rule.  
Specifically, 38 C.F.R. § 4.68 states that the "combined rating 
for disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were an amputation to be 
performed."  As the overall disability at issue involves the 
lower 1/3 of the Veteran's left lower extremity, the schedular 
rating may not exceed 60 percent.  See 38 C.F.R. § 4.71a, DC 5162 
(amputation of the middle or lower third of the thigh warrants a 
disability rating of 60 percent).  

Simply stated, the Board may not award the Veteran more for this 
disability than it could for a veteran who does not have the 
lower 1/3 of their leg.  Thus, the Board has no authority to 
provide any further compensation for any aspect of disability, 
such as orthopedic or scarring characteristics involving the left 
lower extremity.

Tinnitus

The Veteran requests a rating greater than 10 percent for 
tinnitus.  The criteria of DC 6260 provide for a maximum 10 
percent schedular rating for tinnitus.  38 C.F.R. § 4.87, DC 6260 
(2009).

In Smith v. Nicholson, 452 F.3d 1344 (Fed. Cir. 2006), the United 
States Court of Appeals for the Federal Circuit concluded that 
VA's interpretation that 38 C.F.R. § 4.25(b) and DC limited a 
veteran to a single disability rating for tinnitus, regardless 
whether the tinnitus is unilateral or bilateral, was proper. 

In this case, the Veteran's service-connected tinnitus has been 
assigned the maximum schedular rating available for tinnitus 
effective to the date of claim.  As there is no legal basis upon 
which to award additional schedular compensation, the appeal must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Hearing loss

Evaluations of defective hearing are based on organic impairment 
of hearing acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. 
§ 4.85, DC 6100.  To evaluate the degree of disability from 
defective hearing, the rating schedule requires assignment of a 
Roman numeral designation, ranging from I to XI.  Other than 
exceptional cases, VA arrives at the proper designation by 
mechanical application of Table VI, which determines the 
designation based on results of standard test parameters.  Id.  
Table VII is then applied to arrive at a rating based upon the 
respective Roman numeral designations for each ear.  Id.  See 
generally Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993) 
(the assignment of a disability rating for hearing loss is a 
"mechanical" process of comparing the audiometric evaluation to 
the numeric designations in the rating schedule).

For exceptional hearing impairment, 38 C.F.R. § 4.86 states that 
when the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  Id.

Of record are results from VA audiological testing conducted in 
August 2008.  This testing yielded results of pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz 
of 30, 35, 50, and 55 decibels, respectively, for an average of 
42.5 decibels.  Pure tone thresholds measured in the left ear at 
1000, 2000, 3000, and 4000 Hertz were 25, 30, 50, and 50 
decibels, respectively, with an average of 38.75 decibels.  
Speech discrimination scores were reported as 90 percent 
bilaterally.  These results show that the Veteran does not have 
exceptional hearing impairment as contemplated in 38 C.F.R. 
§ 4.86.

Application of 38 C.F.R. § 4.85 Table VI to the August 2008 
measurements result in the assignment of Roman Numeral I for each 
ear for the purpose of determining a disability rating.  This 
results in a non-compensable, or 0 percent, rating under Table 
VII of 38 C.F.R. § 4.85.

The remainder of the medical records does not reflect any 
audiometric results.

Accordingly, the results from the audiological testing during the 
appeal period do not provide for assigning a compensable 
evaluation for the Veteran's bilateral hearing loss for any time 
during the appeal period.  Alternate consideration of a 
compensable rating based upon exceptional patterns of hearing 
impairment is not for application.  See 38 C.F.R. § 4.86.  In 
this respect, the Veteran does not manifest puretone thresholds 
of 55 decibels or more in each of the specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) in either ear.  See 38 C.F.R. 
§ 4.86(a). Additionally, his puretone thresholds in the right and 
left ears are less than 70 decibels at 2000 Hertz.  See 38 C.F.R. 
§ 4.86(b).

The Board has considered the Veteran's descriptions of his 
bilateral hearing loss disability.  His report of decreased 
hearing acuity is credible and consistent with the audiometric 
results.  However, the most probative evidence concerning the 
level of severity consists of the audiometric testing results of 
record.  See Lendenmann, 3 Vet. App. at 349.  The preponderance 
of the evidence is against the claim.  The benefit of the doubt 
rule, therefore, is not for application.  Ortiz v. Principi, 274 
F. 3d. 1361, 1365 (Fed. Cir. 2001).  Simply stated, the Board 
must find that the results of the testing provide highly 
probative evidence against this claim, outweighing the Veteran's 
statements.

Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board is aware of the Veteran's complaints as to the effects 
of his service-connected GSW residuals to the left lower 
extremity, hearing loss and tinnitus have had on his activities 
of work and daily living.  As reflected above, the Board has 
assigned the maximum schedular rating for the GSW residuals to 
account for all symptoms and limitations reported by the Veteran.  
With respect to hearing loss and tinnitus, the Veteran's report 
of decreased hearing acuity and ear ringing are specifically 
considered by the applicable diagnostic criteria.  The Board 
finds no unusual aspects of these disabilities not addressed in 
the schedular ratings assigned.  Accordingly, there is no basis 
for extraschedular referral in this case.  See Thun, 22 Vet. App. 
111, 114-15 (2008).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

With respect to the hearing loss and tinnitus claims, the Veteran 
is challenging the initial evaluations assigned following grants 
of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied.

With respect to the claim involving GSW residuals of the left 
lower extremity, the Board has assigned the maximum available 
rating allowable by law.  Thus, further VCAA notice is not 
required as further compensation is barred as a matter of law.  
See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a 
Federal statute provides for payment of interest on past-due 
benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 
537 U.S. 821 (2002).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the Veteran's STRs and private 
medical records.  The Veteran has not reported obtaining Social 
Security Administration benefits or referred to any additional, 
unobtained, available, relevant evidence to the claims being 
decided on appeal.

The Veteran was last afforded VA examination to evaluate the 
current severity of his hearing loss and tinnitus in August 2008.  
All relevant audiometric findings for evaluation of the Veteran's 
claim on a schedular basis are included in this examination 
report.  
 
However, the Board notes that, in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  The Court's rationale in requiring an examiner to 
consider the functional effects of a Veteran's hearing loss 
disability involves the potential application of 38 C.F.R. § 
3.321(b) in considering whether referral for an extra-schedular 
rating is warranted.  Specifically, the Court noted that, 
"unlike the rating schedule for hearing loss, § 3.321(b) does 
not rely exclusively on objective test results to determine 
whether a referral for an extra[-]schedular rating is warranted.  
The Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such determinations 
by requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.
 
The August 2008 VA examiner included a discussion of the 
"Effects of Occupational Functioning and Daily Activities," 
which clearly allowed the Veteran the opportunity to address his 
functional impairments.  The Veteran reported that his disability 
was aggravating and resulted in him talking louder than normally.  
Also, the other evidence of record includes the Veteran's 
opportunity in May 2010 to describe any further functional 
impairment.  Notably, the Veteran denied that his service-
connected disabilities interfered with his ability to perform 
substantially gainful employment which relates to his 
occupational functioning and daily activities.  Therefore, the 
evidence of record is sufficient for the purposes of evaluating 
the Veteran's claim, to include consideration of whether referral 
for an extraschedular rating is warranted under 38 C.F.R. § 
3.321(b).  Thus, no remand to obtain another audiological 
examination or a supplemental medical opinion is warranted in 
this case.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) 
(holding that a remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran).

Since that August 2008 VA examination, the lay or medical 
evidence does not suggest an increased severity of symptoms to 
the extent that a higher schedular rating may still be possible.  
Thus, there is no duty to provide further medical examination on 
these claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of the claims being decided 
on appeal.  Smith, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

A 40 percent schedular rating for GSW to the left lower extremity 
with injury to MG XIV is granted.

The claim of entitlement to a rating greater than 30 percent for 
GSW to the left lower extremity with orthopedic residuals of 
fracture of left lateral femoral condyle and proximal tibia as 
well as arthritis of the left knee is denied.

The claim of entitlement to an initial rating greater than 10 
percent for tinnitus is denied.

The claim of entitlement to an initial compensable rating for 
bilateral hearing loss is denied.


REMAND

The RO has certified for appeal additional issues of entitlement 
to an initial rating greater than 10 percent for PTSD, 
entitlement to a compensable rating for GSW residuals of 
fractured right tibia and fibula, and entitlement to service 
connection for arthritis of the back.

With respect to the PTSD claim, the Veteran testified to PTSD 
symptomatology which he did not report to the VA examiner in July 
2008.  To ensure complete development of this claim, the Board is 
of the opinion that the Veteran should be afforded additional 
PTSD examination.  See VAOPGCPREC 11-95 (April 7, 1995); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

With respect to the issue involving entitlement to a compensable 
rating for GSW residuals of fractured right tibia and fibula, the 
Veteran testified to potential knee and ankle problems associated 
with this disability.  Importantly, the January 2006 VA 
examination report indicates that an X-ray examination of the 
right tibia and fibula demonstrate "retained shrapnel," but no 
further information is provided.  

On this record, the Board finds that an additional VA examination 
is required to identify all current residuals related to the 
service-connected for GSW residuals of fractured right tibia and 
fibula.  See generally 38 C.F.R. § 4.71a, DC 5262 (VA 
compensation payable for malunion of the tibial and fibula 
resulting in knee or ankle disability).

With respect to the low back "arthritis" claim, the Veteran 
seeks compensation for low back pain.  He is service-connected 
for "SCAR, RESIDUALS GUNSHOT WOUND (GSW) LEFT BUTTOCK WITH 
LUMBOSACRAL STRAIN."  In this case, the RO has denied a claim of 
service connection for "arthritis" of the back without giving 
any consideration to evaluating the residuals of this service-
connected scar and lumbosacral strain disability.  

At his hearing, the Veteran further argued entitlement to a 
compensable rating for injury to MG 5317.

Unfortunately, the Board only has jurisdiction over the appeal 
denying service connection for arthritis of the spine.  As the 
record reflects report of low back pain since service, the Board 
finds that VA examination and opinion regarding the probable 
etiology of the Veteran's arthritis of the back is necessary to 
decide this claim.  The remaining issues have been referred to 
the RO for appropriate action.


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder copies of the 
X-ray reports from the January 2006 VA 
examination.

2.  Schedule the Veteran for a VA psychiatric 
evaluation to determine the current level of 
severity of the service-connected PTSD.  The 
claims file must be made available to the 
physician designated to examine the veteran.  All 
indicated studies and tests (to include 
psychological testing, if deemed appropriate) 
should be accomplished.

The examiner is requested to express, in terms of 
a Global Assessment of Functioning (GAF) score, 
the Veteran's current psychological, social, and 
occupational functioning due to service-connected 
PTSD.

3.  Schedule the Veteran for appropriate VA 
examination to determine the nature and severity 
of the service-connected GSW residuals of 
fractured right tibia and fibula, and the probable 
etiology of the degenerative changes involving the 
thoracolumbar spine.  The claims folder should be 
made available to the examiner for review.  

All appropriate tests and studies should be 
accomplished and all clinical findings should be 
reported in detail.



Based on the examination and review of the record, 
the examiner should provide the following 
findings:

a) identify all GSW residuals of the fractured 
right tibia and fibula, to include the 
involvement of any muscle groups and whether 
the service-connected disability causes and/or 
aggravates disability involving the right knee 
and/or right ankle; and

b) whether it is at least as likely as not 
least as likely as not (i.e., there is at least 
a 50 percent probability) that the Veteran's 
degenerative changes of the thoracolumbar spine 
is the result of injury or disease incurred or 
aggravated during active duty, and/or is caused 
or aggravated by service-connected GSW 
residuals, including the service-connected 
lumbosacral strain?

The term "at least as likely as not" does not 
mean within the realm of medical possibility, but 
rather the weight of medical evidence both for and 
against a conclusion is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.  

4.  Upon completion of the above, readjudicate the 
claims.  If any benefit sought on appeal remains 
denied, provide the Veteran and his representative 
a supplemental statement of the case (SSOC) and 
allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


